By the Court.
This ease was submitted upon a transcript, and without abstract or argument. The transcript shows that the .defendant was legally charged, tried, and convicted of the crime of owning and keeping intoxicating liquors, with intent to sell the same, in Polk county, Iowa, in violation of law. Judgment was entered that defendant pay a fine of fifty dollars and costs taxed at sixty-nine dollars, and that he be imprisoned in the j ail of Polk county for thirty-five days, unless said fine and costs be paid. From this judgment the defendant appealed. We have examined the transcript before us with care, and fail to discover any errors or irregularities in the proceedings. The judgment of the district court is, therefore, affirmed.